                Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 1 of 13




     ADANTE D. POINTER, ESQ., 236229
 1   PATRICK M. BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
 2
     LAWYERS FOR THE PEOPLE
 3   1901 Harrison St., Suite 1140,
     Oakland, CA 94612
 4   Tel: 510-929-5400
     Email: APointer@LawyersFTP.com
 5   Email: PBuelna@LawyersFTP.com

 6
     Attorneys for Plaintiff
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11

12   JEROMIE INGALISE an individual;         )             Case No.:
                                             )
13                                           )             COMPLAINT FOR DAMAGES
                   Plaintiff,
                                             )             (42 U.S.C § 1983)
14   v.                                      )
                                             )
15
     BAY AREA RAPID TRANSIT DISTRICT, )
                                             )
16   a municipal corporation; and DOES 1-50,               JURY TRIAL DEMANDED
                                             )
     inclusive.                              )
17                                           )
                   Defendants.
                                             )
18
                                             INTRODUCTION
19
                  1. On the afternoon of February 20, 2020, Jeromie Ingalise, an African-American
20
     colleges student that works part-time, and his co-worker finished work for the day as security
21
     guards for Charles Schwab, boarded a Bay Area Rapid Transit (“BART”) train. Once Mr.
22
     Ingalise reached Fruitvale station, he and his coworker went to exit the station. Upon swiping his
23
     clipper card to exit, Mr. Ingalise realized he had insufficient funds to exit. As is customary, Mr.
24

25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                    COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                           -1
                Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 2 of 13




 1   Ingalise attempted to add funds to his card. Mr. Ingalise approached the ticket counter but the

 2   service agent was on break so instead he approached a yet-to-be-identified BART officer.

 3                2. Mr. Ingalise approached the officer and explained his situation. Shockingly,

 4   Officer failed to provide aid and instead detained Inglaise. Although Mr. Ingalise was surprised

 5   by the Officers conduct, Mr. Inglaise complied with the Officer’s orders.

 6                3. Unexpectedly and without lawful cause, the Officer forcefully handcuffed Mr.

 7   Ingalise causing his finger to break. Mr. Ingalise was placed handcuffed into a hot patrol vehicle

 8   with the windows up.

 9                4. Mr. Ingalise after some time was released and provided a ticket for fare evasion

10   despite his possession of a clipper card and no actual attempt to ever leave the station without

11   paying the fare.

12                5. After investigation of Mr. Ingalise’s complaint against the officers, the citation

13   was found to be improper and without merit. The officer lack of justification for providing a

14   citation demonstrates that Mr. Ingalise was not trying to evade paying fare and the actions of the

15   officer were a violation of Mr. Ingalise’s constitutional rights.

16

17                                             JURISDICTION

18                6. This action arises under Title 42 of the United States Code, Section

19   1983. Jurisdiction is conferred upon this Court by Title 28 of the United States Code, Sections

20   1331 and 1343. The unlawful acts and practices alleged herein occurred in the City of Oakland,

21   in Alameda County, California, which is within this judicial district.

22
                                                   PARTIES
23
                  7. Plaintiff JEROMIE INGLAISE (hereinafter “Plaintiff”) is a competent adult, a
24
     resident of Oakland, California, and a citizen of the United States.
25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                    COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                            -2
                 Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 3 of 13




 1                8. Defendant BAY AREA RAPID TRANSIT DISTRICT (hereinafter “BART”) is a

 2   municipal public entity duly authorized and existing as such in and under the laws of the State of

 3   California; and at all times herein mentioned, Defendant BART has possessed the power and

 4   authority to adopt policies and prescribe rules, regulations and practices affecting the operation

 5   of the BAY AREA RAPID TRANSIT DISTRICT POLICE DEPARTMENT and its tactics,

 6   methods, practices, customs, and usage. At all relevant times, Defendant BART was the

 7   employer of Yet-to-be-named Doe Defendant and DOES 1-25, individually and as peace

 8   officers.

 9                9. Plaintiff is ignorant of the true names and capacities of those Defendants named

10   herein as DOES 1 through 25, inclusive. Plaintiff will amend this Complaint to allege said

11   Defendants true names and capacities when that information becomes known to Plaintiff.

12   Plaintiff is informed and believes, and thereon alleges that DOES 1 through 25, inclusive, are

13   legally responsible and liable for the incident, injuries, and damages hereinafter set forth, and

14   that each of said Defendants proximately caused the injuries and damages by reason of negligent,

15   careless, deliberately indifferent, intentional, or willful misconduct, including the negligent,

16   careless, deliberately indifferent, intentional, willful misconduct in creating and otherwise

17   causing the incidents, conditions, and circumstances hereinafter set forth, or by reason of direct

18   or imputed negligence or vicarious fault or breach of duty arising out of the matters herein

19   alleged. Plaintiff will seek to amend this Complaint to set forth said true names and identities of

20   DOES 1 through 25, inclusive, when they have been ascertained.

21                10. Plaintiff is ignorant of the true names and capacities of Defendants DOES 26

22   through 50, inclusive, and therefore sues these defendants by such fictitious names. Plaintiff is

23   informed and believes and thereon alleges that each Defendant so named was employed by

24   Defendant BART at the time of the conduct alleged herein. Plaintiff alleges that each of

25   Defendants DOES 26 through 50 were responsible for the training, supervision and/or conduct of

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                    COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                            -3
                Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 4 of 13




 1   the police officers and/or agents involved in the conduct alleged herein. Plaintiff alleges that

 2   each of Defendants DOES 26 through 50 was also responsible for and caused the acts and

 3   injuries alleged herein. Plaintiff will amend this Complaint to state the names and capacities of

 4   DOES 26 through 50, inclusive, when they have been ascertained.

 5                11. In doing the acts alleged herein, Defendants, and each of them, acted within the

 6   course and scope of their employment for the Bay Area Rapid Transit District.

 7                12. Due to the acts and/or omissions alleged herein, Defendants, and each of them,

 8   acted under color of authority and/or under color of law.

 9                13. Due to the acts and/or omissions alleged herein, Defendants, and each of them, act

10   as the agent, servant, and employee and/or concert with each of said other Defendants herein.

11                14. Plaintiff filed a timely government tort claim on August 27, 2020, and the Bay

12   Area Rapid Transit District rejected the claim by operation of law.

13                                       FACTUAL ALLEGATIONS

14                15. On the afternoon of February 20, 2020, Jeromie Ingalise and his co-worker

15   finished left work for the day as security guards for Charles Schwabb. Both men boarded a Bay

16   Area Rapid Transit (“BART”) train to Fruitvale BART station. Upon reaching the Fruitvale

17   BART station, Mr. Ingalise and his co-worker descended the train and attempted to exit the

18   station.

19                16. Mr. Ingalise reached the BART gate and lawfully swiped his Clipper card to exit.

20   After attempting to swipe the clipper card, he was alerted by the machine that there were

21   insufficient funds available to exit. Mr. Ingalise then, as is customary, attempted to add money to

22   his Clipper card. Mr. Ingalise proceeded to the service counter for assistance. The on duty

23   attendant at that moment was on a break.

24                17. At this point, Mr. Ingalise noticed a yet-to-be-named doe BART police officer

25   nearby and decided to ask him for assistance. Mr. Ingalise approached yet-to-be-named doe

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                    COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                           -4
                Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 5 of 13




 1   BART Officer and apprised him of the situation. Instead of providing aid the yet-to-be-named

 2   doe BART officer immediately detained Mr. Inglaise for investigation. Mr. Ingalise complied

 3   with the Officer’s orders. Mr. Inglaise explained to the officer that he did not have his

 4   identification card.

 5                18. Suddenly without cause, the officer grabbed Mr. Ingalise and forcefully

 6   handcuffed him causing in Mr. Ingalise finger to break. After handcuffing Mr. Inglaise, the

 7   officer proceeded to take Mr. Ingalise out of the BART station and placed him in a hot patrol car.

 8                19. After being released, Mr. Ingalise went to the ticket counter and complained to

 9   the BART employee. Mr. Ingalise explained what happened to the BART attendant. The

10   attendant told Mr. Ingalise that he should not have been given a citation but simply asked for his

11   clipper card. The error in being given a ticket was not only noted by the attendant but also

12   sustained by the Office of Police Auditor’s as an improper citation.

13                20. At the time of the incident, Jeromie Ingalise is a college student that also works as

14   a security guard for Charles Schwabb. Mr. Ingalise is an African-American.

15                21. As a result of the yet-to-be-named Doe officers’ uses of force, Plaintiff suffered

16   physical injury, and was unlawfully seized.

17                                                DAMAGES

18                22. As a consequence of Defendants’ violations of Plaintiffs’ federal civil rights

19   under 42 U.S.C. §1983 and the Fourth Amendment, Plaintiff was physically, mentally,

20   emotionally, and financially injured and damaged as a proximate result of Defendants' wrongful

21   conduct.

22                23. Plaintiff found it necessary to engage the services of private counsel to vindicate

23   their rights under the law. Plaintiff is therefore entitled to an award of attorneys’ fees and/or

24   costs pursuant to statute(s) in the event that they are the prevailing parties in this action under 42

25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                    COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                            -5
                Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 6 of 13




 1   U.S.C. §§ 1983 and 1988. Plaintiff is also entitled to punitive damages under 42 U.S.C. §§ 1983

 2   and 1988.
                                            CAUSES OF ACTION
 3
                                  FIRST CAUSE OF ACTION
 4
                  (Fourth Amendment – Excessive Force under 42 U.S.C. Section 1983)
 5                               (PLAINTIFF against DOES 1-25)
                  24. Plaintiff hereby re-alleges and incorporates by reference each and every
 6
     paragraph of this Complaint.
 7
                  25. When Defendant detained and forcefully handcuffed Plaintiff, the officer had no
 8
     reasonable suspicion or probable cause. Plaintiff had committed no crime. Therefore, the use of
 9
     any force, including grabbing and handcuffing, was unlawful and excessive. Defendant
10
     officers’ conduct was excessive and unreasonable, which violated both his training and
11
     Plaintiffs’ constitutional rights under the Fourth Amendment.
12
                  26. As a result of their misconduct, Defendants are liable for Plaintiffs’ injuries.
13
             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
14

15                             SECOND CAUSE OF ACTION
          (Fourth Amendment – Unlawful Detention/Arrest under 42 U.S.C. Section 1983)
16                             (PLAINTIFF against DOES 1-25)

17
                  27. Plaintiff hereby re-alleges and incorporates by reference each and every
18
     paragraph of this Complaint.
19
                  28. When Defendant arrested Plaintiff, he had no reasonable suspicion and/or
20
     probable cause to arrest him, and issued no lawful warnings and/or instructions. Furthermore,
21
     Plaintiff had not committed any crimes. Therefore, Defendants’ use of force, detention and
22
     arrest of Plaintiff was an unlawful seizure that violated both his training and Plaintiffs’
23
     constitutional rights under the Fourth Amendment.
24
                  29. As a result of their misconduct, Defendant officer is liable for Plaintiffs’ injury
25
     and imprisonment.
      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                     COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                             -6
                Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 7 of 13




 1           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

 2

 3                                    THIRD CAUSE OF ACTION
                         (Violation of the Bane Act (Cal. Civ. Code § 52.1))
 4
              (PLAINTIFF against, BAY AREA RAPID TRANSIT DISTRICT and DOES 1-25)
 5                 30. Plaintiff hereby re-alleges and incorporates by reference each and every paragraph
 6   of this Complaint.
 7                 31. Plaintiff brings this “Bane Act” claim individually for direct violation of their
 8   own rights.
 9                 32. By their conduct described herein, Defendants and Does 1-50, acting in
10   concert/conspiracy, as described above, violated Plaintiffs’ rights under California Civil Code
11   §52.1, and the following clearly-established rights under the United States Constitution and the
12   California Constitution:
13                          a. Plaintiffs’ right to be free from unreasonable searches and seizures as
14                               secured by the Fourth Amendment to the United States Constitution and
15                               by Article I, § 13 of the California Constitution;
16                          b. Plaintiffs’ right to be free from excessive and unreasonable force in the
17                               course of arrest or detention, as secured by the Fourth Amendment to the
18                               United States Constitution and by Article 1, § 13 of the California
19                               Constitution;
20                          c. Plaintiffs’ right to assemble and to free speech as secured by the First
21                               Amendment to the United States Constitution and by Article 1, § 13 of the
22                               California Constitution;
23                 33. Excessive force, which violates the Fourth Amendment, also violates the Bane
24   Act. Defendants’ use of unlawful force against Plaintiff, in and of itself, satisfies the “by threat,
25   intimidation, or coercion” requirement of the Bane Act.

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                          COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                                 -7
                 Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 8 of 13




 1                34. Further, any volitional violation of rights done with reckless disregard for those

 2   rights also satisfies the “by threat, intimidation, or coercion” requirement of the Bane Act. All of

 3   Defendants’ violations of duties and rights were volitional, intentional acts, done with reckless

 4   disregard for Plaintiffs’ rights; none was accidental or merely negligent.

 5                35. Alternatively, Defendants violated Plaintiffs’ rights by the following conduct

 6   constituting threat, intimidation, or coercion that was above and beyond any lawful seizure or use

 7   of force:

 8                          a. Threatening Plaintiff in the absence of any threat presented by Plaintiff or

 9                               any justification whatsoever;

10                          b. Using deliberately reckless and provocative tactics to apprehend Plaintiff

11                               in violation of generally accepted law enforcement training and standards,

12                               and in violation of Plaintiff’s rights;

13                          c. Defendant striking and/or physically accosting Plaintiff in the absence of

14                               any threat or need for such force;

15                          d. Threatening violence against Plaintiff, with the apparent ability to carry

16                               out such threats, in violation of Civ. Code § 52.1(j);

17                          e. Using excessive, unreasonable and unjustified force against Plaintiff while

18                               they attempted to comply with the officers;

19                          f. Failing to intervene to stop, prevent, or report the unlawful seizure and use

20                               of excessive and unreasonable force by other officers;

21                          g. Violating multiple rights of Plaintiff;

22                          h. Arresting Plaintiff for no reason.

23                36. Defendant BAY AREA RAPID TRANSIT DISTRICT is vicariously liable,

24   pursuant to California Government Code § 815.2, for the violation of rights by its employees and

25   agents.

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                        COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                                 -8
                Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 9 of 13




 1                 37. As a direct and proximate result of Defendants' violation of California Civil Code

 2   §52.1 and of Plaintiffs’ rights under the United States and California Constitutions, Plaintiff

 3   sustained injuries and damages, and against all Defendants and is entitled to relief as set forth

 4   above, including punitive damages against Defendants and Does 1-50, and including all damages

 5   allowed by California Civil Code §§ 52, 52.1, and California law, not limited to costs, attorneys

 6   fees, treble damages, and civil penalties.

 7
                                         FIFTH CAUSE OF ACTION
 8                    (Battery – Violation of CALIFORNIA PENAL CODE § 242)
                   (PLAINTIFF against, BAY AREA RAPID TRANSIT DISTRICT and DOES 1-25)
 9

10
                   38. Plaintiff hereby re-alleges and incorporates by reference each and every
11
     paragraph of this Complaint.
12
                   39. Defendant, while working as an employee for the Defendant BAY AREA
13
     RAPID TRANSIT DISTRICT police department, and acting within the course and scope of
14
     their duties, intentionally injured Plaintiff without a lawful basis.
15

16
                   40. As a result of the actions of the Defendant, Plaintiff suffered physical injury.

17   Defendant and Does did not have legal justification for using force against Plaintiff, and

18   Defendants’ use of force while carrying out his duties was an unreasonable use of force.

19                 41. Defendant BAY AREA RAPID TRANSIT DISTRICT is vicariously liable,

20   pursuant to California Government Code § 815.2, for the violation of rights by its employees
21
     and agents.
22
                   42. As a direct and proximate result of Defendants' battery of Plaintiff, Plaintiff
23
     sustained injury and damages, and is entitled to relief as set forth above.
24
             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              -9
               Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 10 of 13




                                    SIXTH CAUSE OF ACTION
 1                                          (Negligence)
                   (PLAINTIFF against BAY AREA RAPID TRANSIT DISTRICT and DOES 1-25)
 2

 3
                  43. Plaintiff hereby re-alleges and incorporate by reference each and every
 4
     paragraph of this Complaint except any reference to intentional conduct.
 5
                  44. At all times, Defendants and Does owed Plaintiff the duty to act with due care
 6
     in the execution and enforcement of any right, law, or legal obligation.
 7
                  45. At all times, Defendants and Does owed Plaintiff the duty to act with reasonable
 8

 9
     care.

10                46. These general duties of reasonable care and due care owed to Plaintiff by

11   Defendants include but are not limited to the following specific obligations:

12                          a. to refrain from using excessive and/or unreasonable force against Plaintiff;

13                          b. to refrain from unreasonably creating the situation where force, including
14
                                 but not limited to excessive force, is used;
15
                            c. to refrain from abusing their authority granted them by law;
16
                            d. to refrain from violating Plaintiffs’ rights guaranteed by the United States
17
                                 and California Constitutions, as set forth above, and as otherwise protected
18
                                 by law.
19
                  47. Defendants, through their acts and omissions, breached each and every one of the
20
     aforementioned duties owed to Plaintiff.
21

22                48. Defendant BAY AREA RAPID TRANSIT DISTRICT is vicariously liable for the

23   wrongful acts and omissions of its employees and agents pursuant to Cal. Gov. Code section

24   815.2.

25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                        COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                               - 10
               Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 11 of 13




                   49. As a direct and proximate result of Defendant's negligence, Plaintiff sustained
 1
     injuries and damages, and against each and every Defendant is entitled to relief as set forth
 2

 3   above.

 4                                SEVENTH CAUSE OF ACTION
                               (False Imprisonment/Illegal Detention)
 5             (PLAINTIFF against BAY AREA RAPID TRANSIT DISTRICT and DOES 1-25)

 6                 50. Plaintiff hereby re-alleges and incorporates by reference each and every paragraph
 7   of this Complaint.
 8
                   51. Defendants and DOES 1-25 detained and assaulted Plaintiff without just cause
 9
     and under false pretenses. Defendants restrained, detained, and/or confined Plaintiff without his
10
     consent or a lawful basis for a significant period of time.
11
                   52. As a result of the Defendants and Does 1-50 unlawful confinement, Plaintiff
12
     suffered emotional distress and physical injury.
13
                   53. Defendant BAY AREA RAPID TRANSIT DISTRICT is vicariously liable,
14

15
     pursuant to California Government Code § 815.2, for the violation of rights by its employees

16   and agents.

17
              WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
18

19                                 EIGHT CAUSE OF ACTION
                                          (False Arrest)
20             (PLAINTIFF against BAY AREA RAPID TRANSIT DISTRICT and DOES 1-25)

21
                   54. Plaintiff hereby re-alleges and incorporates by reference each and every
22
     paragraph of this Complaint.
23
                   55. Defendant Does, while working as employees for the BAY AREA RAPID
24
     TRANSIT DISTRICT POLICE DEPARTMENT, and acting within the course and scope of
25
     their duties, falsely arrested Plaintiff without any reasonable suspicion and/or probable cause.
      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                     COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                             - 11
                  Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 12 of 13




 1                   56. As a result of the actions of these Defendants, Plaintiff suffered physical

 2   injuries and/or emotional distress. Defendants did not have legal justification for using force,

 3   arresting and/or detaining.

 4                   57. Defendant BAY AREA RAPID TRANSIT DISTRICT is vicariously liable,

 5   pursuant to California Government Code § 815.2, for the violation of rights by its employees

 6   and agents.

 7
                                                    JURY DEMAND
 8
                     58. Plaintiff hereby demands a jury trial in this action.
 9

10
                                                       PRAYER
11

12         Wherefore, Plaintiff prays for relief, as follows:
13
                     1. For general damages in a sum according to proof;
14
                     2. For special damages in a sum according to proof;
15
                     3. For punitive damages against DOES 1-50;
16
                     4. All other damages, penalties, costs, interest, and attorney fees as allowed by 42
17
                          U.S.C. §§ 1983 and 1988, Cal. Civil Code §§ 52 et seq., 52.1, and as otherwise
18
                          may be allowed by California and/or federal law against Defendant BAY AREA
19

20
                          RAPID TRANSIT DISTRICT and its employees

21                   5. For cost of suit herein incurred; and

22                   6. For such other and further relief as the Court deems just and proper.

23
     /
24
     /
25
     /
         POINTER & BUELNA, LLP
         LAWYERS FOR THE PEOPLE
         1901 Harrison St., Ste. 1140,
         Oakland, CA 94612                     COMPLAINT FOR DAMAGES
         Tel: (510) 929 - 5400                             - 12
               Case 4:21-cv-00840-HSG Document 1 Filed 02/02/21 Page 13 of 13




 1   Date: February 1, 2021                           Respectfully submitted,

 2
                                             POINTER & BUELNA, LLP
 3
                                             LAWYERS FOR THE PEOPLE
 4

 5
                                             PATRICK M. BUELNA
 6
                                             ADANTE D. POINTER
                                             COUNSEL FOR PLAINTIFF
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612               COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                    - 13
